   Case 1:20-cv-01059-DCJ-JPM Document 7 Filed 10/14/20 Page 1 of 1 PageID #: 29

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION


KAREN TREVILLION                                       CASE NO. 1:20-CV-01059

VERSUS                                                 JUDGE JOSEPH

CONCORDIA BANK & TRUST CO                              MAGISTRATE JUDGE PEREZ-MONTES


                                     NOTICE OF MOTION SETTING

       The Motion to Dismiss for Failure to State a Claim (Document No. 6) filed by Concordia Bank &
Trust Co on October 14, 2020, has been referred to the Honorable David C. Joseph.

                                                   Deadlines

        Any response to said motion is due within twenty-one (21) days after service of the motion in
accordance with LR 7.5. A reply to the response limited SOLELY to matters raised by the opposition may
be filed within five (5) days thereafter. Replies to responses are limited to seven (7) pages. Any party filing
no brief will be deemed not to oppose the motion. At the close of the briefing period, the record will be
submitted to the Judge for consideration and a hearing date for oral argument, if any, will be set.

                                               Oral Argument

       Requests for oral argument will be considered on a case-by-case basis and may be made by the parties
or sua sponte by the Court. Oral argument notwithstanding, responses and briefs should fully address all
pertinent issues. The parties will be notified at least seven (7) days in advance of any oral argument on pending
motions.

    ALL DEADLINES SET FORTH IN THE SCHEDULING ORDER SHALL REMAIN IN
PLACE UNLESS OTHERWISE ORDERED BY THIS COURT.

      If the parties resolve any matters raised in the motion, the moving party should immediately notify
chambers at (318) 484-1200 and file a motion to withdraw motion into the record.

DATE OF NOTICE: October 14, 2020

                                             TONY R. MOORE
                                             CLERK OF COURT
